UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended January 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-13907 SYNOVIS LIFE TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) State of Incorporation: Minnesota I.R.S. Employer Identification No.: 41-1526554 Principal Executive Offices:2575 University Ave. W. St. Paul, Minnesota55114 Telephone Number: (651) 796-7300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero (do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x On February 24, 2011, there were 11,338,936 shares of the registrant's common stock, par value $.01 per share, outstanding. PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SYNOVIS LIFE TECHNOLOGIES, INC. CONSOLIDATED CONDENSED STATEMENTS OF INCOME(Unaudited) FOR THE THREE MONTHS ENDED JANUARY 31, 2 (in thousands, except per share data) Three Months Ended January 31, Net revenue $ $ Cost of revenue Gross margin Operating expenses: Selling, general and administrative Research and development Operating expenses Operating income Interest income 74 84 Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average common shares outstanding: - Basic - Diluted The accompanying notes are an integral part of the interim unaudited consolidated financial statements. 2 SYNOVIS LIFE TECHNOLOGIES, INC. CONSOLIDATED CONDENSED BALANCE SHEETS AS OF JANUARY 31, 2011 (UNAUDITED) AND OCTOBER 31, 2010 (in thousands, except share and per share data) January 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income tax asset, net Other current assets Total current assets Investments, net Property, plant and equipment, net Goodwill Other intangible assets, net Deferred income tax asset, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Total liabilities Commitments and contingencies - - Shareholders' equity: Preferred stock: authorized 5,000,000 shares of $0.01 par value;none issued or outstanding as of January 31, 2011 and October 31, 2010 - - Common stock: authorized 20,000,000 shares of $0.01 par value;issued and outstanding, 11,336,920 and 11,228,654 as of January 31, 2011 and October 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive (loss) income ) 26 Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim unaudited consolidated financial statements. 3 SYNOVIS LIFE TECHNOLOGIES, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS(Unaudited) FOR THE THREE MONTHS ENDED JANUARY 31, 2 (in thousands) Three Months Ended January 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation of property, plant and equipment Amortization of intangible assets Amortization of investment premium, net Stock-based compensation Tax benefit from stock option exercises - Deferred income taxes 44 ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) (1 ) Accounts payable ) Accrued expenses ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Investments in patents and trademarks ) ) Purchases of investments ) ) Proceeds from the maturity or sale of investments Other - (2
